internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-166315-01 date date date a taxpayer location b location c number d state e number f dear this is in reply to the date a letter filed on your behalf by your representative the letter requests that we rule that the holding of beneficial interests in a regulated_investment_company a ric within the meaning of sec_851 of the internal_revenue_code by a segregated_asset_account of taxpayer supporting variable life_insurance and or variable_annuity contracts will not cause the ric to be ineligible for application of the look-through_rule set forth in sec_817 and sec_1_817-5 for the reasons discussed below we conclude that the look-through_rule applies to the ric even though taxpayer is a fraternal beneficiary society exempt from tax under sec_501 facts taxpayer is a fraternal beneficiary society that operates under the lodge_system and that provides for the payment of life sick accident and other_benefits to its members and their dependents taxpayer is exempt from tax under sec_501 and is therefore not subject_to tax as an insurance_company under subchapter_l of the internal_revenue_code taxpayer files its federal information returns with the irs service_center in location b and is subject_to the audit jurisdiction of the district_director in location c taxpayer is engaged in numerous charitable and fraternal activities and also consistent with its purpose issues life_insurance and annuity_contracts to its members taxpayer is licensed to issue insurance contracts in number d states and the district of plr-166315-01 columbia taxpayer represents that more than half of its activities consist of the issuing of insurance or annuity_contracts taxpayer further represents that more than percent of taxpayer’s total_reserves within the meaning of sec_816 consist of life_insurance_reserves within the meaning of sec_816 taxpayer’s issuance of life_insurance and annuity_contracts is regulated under the laws of its domiciliary state state e as well as under the insurance laws of all other jurisdictions where taxpayer is licensed to issue contracts state e and number f of the states in which taxpayer issues life_insurance and annuity_contracts have adopted the model fraternal code and the remaining jurisdictions have similar laws these laws governing issuance of insurance contracts by fraternal beneficiary societies are comparable to the laws governing life_insurance and annuity_contracts issued by stock and mutual life_insurance_companies among other things taxpayer is subject_to nonforfeiture and reserve requirements the provisions governing fraternal beneficiary societies also permit those entities in a manner parallel to the rules applicable to stock and mutual life_insurance_companies to establish separate_accounts and to issue variable life_insurance and annuity_contracts supported by those accounts the requirements applicable to these separate_accounts once established are the same requirements applicable to separate_accounts established by insurance_companies until now taxpayer has offered only life_insurance and annuity_contracts based on its general account taxpayer is however currently in the process of developing variable life_insurance and annuity_contracts and making the necessary financial and legal arrangements for distributing those types of contracts to its members among other steps taxpayer has obtained the necessary authority in its domiciliary state and is in the process of obtaining authority to issue variable_contracts in all other relevant jurisdictions taxpayer intends to offer holders of its variable_contracts a choice of broadly defined investment options allowing them to allocate the assets underlying their contracts among these options to support these investment options taxpayer has established two separate_accounts one for variable_annuity contracts and one for variable life_insurance contracts each separate_account will be divided into subaccounts each of which will pursue a specified broadly defined investment strategy rather than directly managing a portfolio of investments in the subaccounts or retaining an independent investment_advisor to do so taxpayer will take advantage of the economies of scale afforded by using rics that are managed by recognized investment management firms unaffiliated with taxpayer and that are offered through variable_contracts issued by one or more other insurers each of the subaccounts of taxpayer’s two separate_accounts will invest exclusively in shares of a particular ric that pursues the same investment strategy as established for the subaccount this is known as a unit_investment_trust structure and is widely used throughout the insurance industry plr-166315-01 taxpayer intends that the subaccounts supporting its variable_contracts invest only in insurance-dedicated rics ie rics that satisfy the requirements set forth in sec_1_817-5 for look-through treatment under sec_817 and sec_1_817-5 specifically sec_1_817-5 provides that in order for owners of interests in the ric to be able to look through the ric to its underlying assets two requirements must be satisfied first except as otherwise permitted under sec_1_817-5 all of the beneficial interests in the ric must be held solely by one or more segregated_asset accounts of one or more insurance_companies second public access to the ric must be available exclusively through the purchase of a variable_contract within the meaning of sec_817 in the course of negotiating participation agreements with various insurance- dedicated rics the rics have questioned whether the holding by taxpayer’s separate_accounts of beneficial interests in the rics will render the rics ineligible for look- through treatment this issue arises because as noted above taxpayer is not subject_to tax as an insurance_company under subchapter_l of the code but rather is a fraternal beneficiary society exempt from tax under sec_501 if look-through treatment of a ric is not available due to taxpayer’s tax-exempt status the shares of the ric will be treated as a single investment for purposes of applying the diversification requirements of sec_817 taxpayer requests that the service rule that a ric will not be ineligible for look- through treatment merely because one of the subaccounts underlying taxpayer’s variable_contracts holds shares of such ric because public access to the rics offered through taxpayer’s variable_contracts is available exclusively through the purchase of a variable_contract the focus of this ruling_request is whether taxpayer’s status as a fraternal beneficiary society exempt from tax under sec_501 will prevent the rics from meeting the restriction of sec_817 and sec_1_817-5 ie the requirement that all of the beneficial interests in a ric eligible for look-through treatment be held by one or more insurance_company segregated_asset accounts in support of this ruling_request taxpayer represents assuming that the rics in which it intends to hold interests otherwise qualify for look-through treatment under sec_817 and sec_1_817-5 that the variable life_insurance contracts that taxpayer intends to offer will qualify as life_insurance contracts within the meaning of sec_7702 the variable_annuity contracts it intends to offer will be considered to be annuity_contracts in accordance with the customary practice of life_insurance_companies will contain the language required by sec_72 and will be treated as annuity_contracts not as debt instruments under sec_1275 and the variable_contracts taxpayer will offer will qualify as variable_contracts under sec_817 ie the variable_contracts will provide for the allocation of all or plr-166315-01 part of the amounts received under the contract to an account which pursuant to state law or regulations will be segregated from taxpayer’s general asset accounts the variable_contracts will provide for the payment of annuities or qualify as life_insurance contracts under the variable_annuity contracts the amounts paid out will reflect the investment return and the market_value of a taxpayer segregated_asset_account and under the variable life_insurance contracts the amount of the death_benefit or the period of coverage will be adjusted on the basis of the investment return and the market_value of a taxpayer segregated_asset_account law under sec_817 a non-qualified variable life_insurance or annuity_contract is not treated for federal tax purposes as a life_insurance or annuity_contract as the case may be unless the investments made by the segregated_asset_account on which the contract is based are adequately diversified in accordance with sec_1_817-5 sec_817 and sec_1_817-5 generally provide that if a ric satisfies certain conditions the diversification requirements are applied by looking through the ric ie by taking into account the assets held by the ric rather than treating the ric shares as a single investment under sec_1_817-5 a ric can be looked through by the holders if a all the beneficial interests in the ric are held by one or more insurance_company segregated_asset accounts and b public access to the ric is available exclusively through the purchase of a variable_contract taxpayer’s variable_contracts and other variable_contracts investing in rics in which taxpayer’s variable_contracts have invested are able to use the look-through_rule for those rics only if taxpayer itself is an insurance_company for purposes of sec_1_817-5 such that access to the ric through taxpayer’s variable_contracts will not violate the public access requirement in the present case taxpayer is not taxed as an insurance_company for federal tax purposes but rather is a fraternal benefit society exempt from tax under sec_501 the issue therefore is whether taxpayer’s tax-exempt status affects its status as an insurance_company for purposes of sec_1_817-5 the issue is whether taxpayer is an insurance_company for this purpose or whether this regulation requires that the entity be taxed under subchapter_l sec_1_801-3 defines an insurance_company as - a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies this definition applies for purposes of part i subchapter_l chapter i of the code which includes sec_817 a more stringent definition is provided for a life_insurance_company under sec_816 which specifies that the taxpayer must be an insurance_company more than half of the business of which is the issuing of insurance or annuity plr-166315-01 contracts or the reinsuring of risks underwritten by insurance_companies taxpayer has represented that it factually satisfies both of these federal tax requirements for treatment as an insurance_company taxpayer therefore meets the available definitions of an insurance_company for purposes of sec_817 and the regulations thereunder and nothing in the definitions precludes that status simply because taxpayer is not taxed as an insurance_company by virtue of its fraternal activities and lodge_system of organization moreover there are a variety of contexts outside of subchapter_l in which fraternal beneficiary societies that also qualify as insurance_companies have been treated identically for federal tax purposes for example the irs has recognized that a fraternal beneficiary society may consistent with its tax-exempt status under sec_501 issue whole_life_insurance contracts with cash surrender and loan values revrul_86_75 1986_1_cb_245 proceeds of life_insurance contracts issued by fraternal beneficiary societies are treated as the proceeds of life_insurance contracts for purposes of determining the value of a taxpayer’s gross_estate under sec_2042 sec_20_2042-1 for purposes of testing diversification under sec_817 there is no material difference between taxpayer and an insurance_company subject_to tax under subchapter_l of the code other than that taxpayer qualifies for exemption from federal tax as a fraternal beneficiary society under sec_501 we do not believe that exemption from tax at the entity level should preclude application of the look-through_rule whose requirements are based on participation solely by insurance_companies and through products sold by insurance_companies conclusion accordingly based upon the facts submitted and the representations made by taxpayer a regulated_investment_company within the meaning of sec_851 will not be ineligible for application of the look-through_rule set forth in sec_817 and sec_1_817-5 merely because beneficial interests in the ric are held by one or more of taxpayer’s segregated_asset accounts ie a subaccount of taxpayer’s separate_accounts supporting variable life_insurance or annuity_contracts issued by taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and plr-166315-01 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely gary e geisler assistant to the branch chief branch associate chief_counsel financial institutions products
